Case 8:15-cv-01081-CJC-DFM Document 102 Filed 04/18/19 Page 1 of 1 Page ID #:897

                                                                                      JS-5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SACV 15-01081-CJC-DFM                                  Date: April 18, 2019

  Title: SEAN HARTRANFT V. TVI, INC., ET AL.



  PRESENT:

    HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

        Gabriela Garcia                                      N/A
        Deputy Clerk                                     Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:            ATTORNEYS PRESENT FOR DEFENDANT:

        None Present                                     None Present


  PROCEEDINGS: (IN CHAMBERS) ORDER REOPENING CASE

         The Court granted the parties’ joint stipulation to stay the case pending ongoing
  settlement discussions. The parties have now reached a settlement agreement, for which
  they seek the Court’s approval. Accordingly, the Court hereby administratively
  REOPENS the case. The stay that was in place is hereby LIFTED.




  dn
  MINUTES FORM 11
  CIVIL-GEN                                                         Initials of Deputy Clerk GGA
